Name: Council Decision (EU) 2019/966 of 6 June 2019 appointing a member and an alternate member, proposed by the Republic of Austria, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2019-06-13

 13.6.2019 EN Official Journal of the European Union L 156/6 COUNCIL DECISION (EU) 2019/966 of 6 June 2019 appointing a member and an alternate member, proposed by the Republic of Austria, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Austrian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 18 September 2015, by Council Decision (EU) 2015/1572 (4), Mr Hans NIESSL was replaced by Mr Christian ILLEDITS as a member, and Mr Christian ILLEDITS was replaced by Mr Hans NIESSL as an alternate member. (2) A member's seat on the Committee of the Regions has become vacant following the end of the mandate on the basis of which Mr Christian ILLEDITS (LandtagsprÃ ¤sident Burgenland) was proposed. (3) An alternate member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Hans NIESSL, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as a member:  Mr Christian ILLEDITS, Mitglied der BurgenlÃ ¤ndischen Landesregierung (change of mandate); (b) as an alternate member:  Mr Hans-Peter DOSKOZIL, Landeshauptmann von Burgenland. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 6 June 2019. For the Council The President A. BIRCHALL (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2015/1572 of 18 September 2015 appointing an Austrian member and an Austrian alternate member of the Committee of the Regions (OJ L 245, 22.9.2015, p. 9).